OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

            0FF8C8AL BUSINESS**'*'-^"-'
                                        /•Q<8uV'
                        >F               UJ <0"

                                        -"it-1
                                                               02 1M
 9/26/2014 PRIVATE USE            ':     as---                 0004279596       CCT02 2014
 LAVOIE, MICHAEL PAUL AKA=R0DG£R§7                        ^tL^^Wo'GFRS^MI^ffAL...
 MARK                                  CtVNo.F47171 A                           WR-82,160^02
 On this day, the applicat]       r 11.07 Writ-ofJHabeas Corpus has been received
 and presented to the Co.
                                                                            Abel Ac        -••-«*
                        **
                    ^          MICHAEL PAUL LAVOIE
                               TARRANT COUNTY JAIL
                               100 N. LAMAR
                               FORT WORTH, TX 76102

            ^
1EBN3B   7619&                    l»h'h''^'i,ihiMirl'lMM»i',l'lllll'li-liMllM,li,ll',lil